Exhibit 10.24

Cypress Bioscience

2005 Bonus Plan

On February 8, 2005, the Compensation Committee of the Board of Directors of the
Company adopted a Bonus Plan for the officers of the Company. The Bonus Plan was
adopted to provide an outcome-based annual cash incentive to the officers of the
Company. Pursuant to the Bonus Plan, the officers of the Company are eligible to
receive cash bonuses up to between 25% to 66 2/3% of base salary, depending on
the applicable participant’s position at the Company, for the year ended
December 31, 2004 and the year ending December 31, 2005. The bonuses are
contingent upon the Company’s achievement of certain corporate goals related to
clinical development of the Company’s current product, milnacipran, new product
opportunities and an increase in stockholder value. The Compensation Committee
established these corporate goals and the timelines for their achievement at the
February 8th meeting. Individual awards will be pro rated for a partial year of
service. Awards based on the applicable participants’ base salaries for the year
ended December 31, 2004, if any, will be paid upon achievement of the corporate
goals established by the Compensation Committee. Awards, if any, based on the
applicable participants’ base salaries for the year ending December 31, 2005
will be paid upon the earlier of (1) achievement of all the corporate goals
established by the Compensation Committee or (2) January 31, 2006 with respect
to the corporate goals established by the Compensation Committee and achieved by
that date. These awards are only payable if the participant continues to be
employed on the date of payment.


--------------------------------------------------------------------------------